        Case 1:17-cv-00521-CWD Document 109 Filed 04/16/19 Page 1 of 2



JURY TRIAL --          DAY TWO

         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO

Judge: Candy W. Dale                     Deputy Clerk: Amy Tate
Date: 4/16/19                            Case No: 1:17-cv-00521-CWD

P. R., a minor by her natural parent            E. Lee Schlender
 and guardian, S.R.,                           Attorney for Plaintiff
        Plaintiff
vs.

Shoshone School District No. 321,               James Reid and Jennifer Mahoney
 a public entity of the State of Idaho         Attorneys for Defendant
       Defendant

WITNESSES:
(X ) Plaintiff
       1.      Kelly Chapman
       2.      Luis Cardova (postponed until 4/17/19)
       3.      Andrea Madson

EXHIBITS:
(X ) Joint     100-117         marked and admitted
(X ) Pla       203A and B marked and admitted
(X ) Dft       306, 309, 310 , 313 (illustrative only), 314 (illustrative only)   marked and admitted
(X ) Court     1, 2, 3 marked (not given)

8:30 AM
Jury in
Joint Exhibit 117 - surveillance video - played in open court, no audio included in exhibit

Continued testimony of Kelly Chapman

9:45 AM
Recess

10:10 AM
Jury in
Continued testimony of Kelly Chapman

11:45 AM
Recess


12:50 PM
        Case 1:17-cv-00521-CWD Document 109 Filed 04/16/19 Page 2 of 2



Jury in
Continued testimony of Kelly Chapman
Additional testimony of Kelly Chapman to also be conducted at later time.

Testimony of Luis Cardova (postponed until 4/17/19)

2:00 PM
Recess

2:19 PM
Outside the presence of the jury, discussion of witness order. Luis Cardova’s testimony postponed
until 4/17/19.

2:24 PM
Jury in
Testimony of Andrea Madson

Deposition of Andrea Madson dated 9/28/18 published

3:40 PM
Outside presence of jury, continued discussion of Defendant’s Exhibit 310. Plaintiff’s objection
overruled. Defendant’s Exhibit 310 admitted.

3:52 PM
Jury in
Continued testimony of Andrea Madsen

Juror questions marked, as Court Exhibits 1, 2, 3 (not given).

Witness Madsen excused

4:20 PM
The Court recessed for the day. To reconvene 4/17/19 at 8:30 AM.

Time: 8:30-9:45 AM, 10:10-11:45 AM, 12:50-2:00 PM, 2:19-4:20 PM
Court Reporter: Dianne Cromwell, Tucker & Associates
